Citation Nr: 1820534	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a prostate condition to include prostatitis and benign prostatic hypertrophy (BPH).

2. Entitlement to an initial rating in excess of 50 percent for panic disorder with agoraphobia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran served in the United States Air Force from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a panic disorder; and an April 2010 rating decision, which denied service connection for a prostate condition.

The case was previously before the Board in September 2016, at which time, the Board remanded the issues of entitlement to service connection for a prostate condition, and entitlement to an initial rating in excess of 50 percent for panic disorder to the Agency of Original Jurisdiction (AOJ) for additional development, including, VA examinations to determine the current severity of the Veteran's service-connected panic disorder and to determine the nature and etiology of the Veteran's prostate condition, and to obtain relevant VA treatment records and private treatment records.  There has not been substantial compliance with the remand directives, with respect to the issue of entitlement to service connection for a prostate condition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2017, the Appeals Management Center (AMC) increased the Veteran's rating to 50 percent for the Veteran's service-connected panic disorder effective August 3, 2009.  Because the increase in evaluation of the Veteran's service-connected panic disorder does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App.  35, 38 (1993).

The issue of entitlement to service connection for a prostate condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The symptoms of the Veteran's service-connected panic disorder have more nearly approximated occupational and social impairment, with reduced reliability and productivity.  Symptoms of occupational and social impairment, with deficiencies in most areas, have not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for a panic disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9412 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C. §§ 5103 and 5103A.  By correspondence dated in August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.

The Veteran underwent VA examinations in February 2010 and December 2016.  The examinations are adequate for purposes of this decision.  Additional examination is not needed.

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issue being decided.  See Stegall, supra.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Initial Rating for Panic Disorder

The Veteran seeks an initial rating in excess of 50 percent for his service-connected panic disorder.  In May 2010, the Veteran reported that he had had a bad relationship with his son, due to his son's heavy drinking and substance abuse; he had at least two to three panic attacks per week; the medication he took to treat his condition brought his anxiety level from a ten to approximately a six or a seven; and he had at least one or two severe attacks each month which would last approximately two hours or more, and rendered him unable to engage in activity.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Service connection for a panic disorder with an evaluation of 30 percent effective August 3, 2009, was granted in a March 2010 rating decision.  The Veteran filed a notice of disagreement in May 2010.  A rating decision issued in March 2017 increased the disability rating to 50 percent effective August 3, 2009.

The Veteran is currently assigned a 50 percent rating for his service-connected  panic disorder, effective August 3, 2009, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9412 and the General Rating Formula for Mental Disorders.

Pursuant to the General Rating Formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-118 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, 38 C.F.R. § 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Vazquez-Claudio, supra.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-443 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204, 208 (1994).

It is error where the Board fails to assess adequately evidence of a sign or symptom experienced by the Veteran, misrepresents the meaning of a symptom, or fails to consider the impact of the Veteran's symptoms as a whole.  However, the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level.  Bankhead v. Shulkin, 29 Vet. App. 10, 25 (2017).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board prior to August 4, 2014 even if such claims were subsequently remanded.  Id.  As the Veteran's claim had been certified to the Board in July 2012, the DSM-IV is still applicable to his claim.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

Post service treatment records reflect a diagnosis of agoraphobia and panic disorder from April 1986.  A 1998 private treatment record reflects that agoraphobia and panic disorder from April 1986 were listed on a problem list.

The Veteran was afforded a VA examination in February 2010, which reflected a diagnosis of panic disorder with agoraphobia.  The Veteran reported that his relationship with his son had worsened in the past two years due to his son's drinking and use of recreational drugs; he had a good relationship with his siblings and his mother; and had three or four friends he spoke with every few months.  The Veteran reported that he had six panic attacks in the past year; he had severe anxiety four to five times per week.  His anxiety without medication was approximately a ten out of ten, and with medication was approximately a three out of ten.  The Veteran reported that he would have to cease activity during panic attacks.  The Veteran was assigned a GAF score of 60.

A VA treatment record in March 2010 reflects a diagnosis of anxiety.  The Veteran reported stress with his son, his stepfather had Alzheimer's and his mother had a rod placed in her leg.  The Veteran reported that one morning it felt like his heart was racing, and it was hard to breathe for approximately five to ten minutes.

A VA treatment record in May 2013 reflects a diagnosis of panic disorder with agoraphobia.  The Veteran reported that he had a long history of discrete episodes of anxiety, which increased in severity over 10 to 15 minutes.  The Veteran was assigned a GAF score of 65.

The Veteran was afforded a VA examination in December 2016, which reflected a diagnosis of panic disorder.  The Veteran's symptoms included anxiety and panic attacks more than once a week.  The Veteran reported that he lived with his adult son, and their relationship was rocky; and he cared for his elderly mother.  The Veteran reported that he had retired since his last VA examination.  The Veteran reported that his anxiety attacks came unexpectedly, and that he would take approximately two to three doses of his medication to treat his anxiety symptoms.

Based on the evidence as outlined above, the Board finds that a rating in excess of 50 percent for the Veteran's service-connected panic disorder is not warranted.  The Board finds that the symptoms associated with the Veteran's panic disorder with agoraphobia do not meet the criteria for a 70 percent rating at any period of this appeal.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to certain symptoms.

The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's panic disorder.  Throughout the record, the Veteran was able to maintain a relationship with his son, his siblings, his mother and a few friends.  He socialized with his family and friends to some extent, though, the Board acknowledges, that the Veteran reported that his relationship with his son had become increasingly rocky.  The Board also acknowledges that the Veteran is retired; however, the record does not reflect that the Veteran is no longer working due to his panic disorder.  Further, the Board acknowledges that the Veteran has anxiety attacks, which occur more than once a week, however, the record does not reflect that the Veteran has near continuous panic affecting the Veteran's ability to function independently, appropriately and effectively.

The evidence of record does not indicate that the Veteran had suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Therefore, the Board finds that occupational and social impairment with deficiencies in most areas has not been shown.  In sum, the Board finds that the psychiatric symptoms shown do not support the assignment of a 70 percent schedular rating.

Further, the Board finds that the symptoms associated with the Veteran's panic disorder do not meet the criteria for a 100 percent rating at any period of this appeal.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's panic disorder.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Throughout the record, the Veteran was consistently found to be oriented, and has never displayed grossly inappropriate behavior, any sort of delusions, or had the intermittent inability to perform activities of daily living.  Therefore, the Board finds that total social and occupational impairment has not been shown.  In sum, the Board finds psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating.



ORDER

Entitlement to an initial rating in excess of 50 percent for a panic disorder with agoraphobia is denied.


REMAND

Although the Board regrets additional delay to the Veteran, another remand is necessary to ensure that due process is followed and that he is afforded every possible consideration.

The Veteran asserts that his prostate condition is related to service.  In May 2010, the Veteran stated that his prostate condition began when he was in the military, he has continued to have all the symptoms of a prostate problem, and he is still taking medication to treat his prostate condition.  The Veteran reported that he has been getting treatment for his prostate condition since 1972, and it has continued to the present day.  He was unable to supply all the medical records because he has had several treatment providers during this period.

The Veteran was afforded a VA examination in November 2016, which reflected a diagnosis of benign prostate enlargement with lower urinary tract symptoms (LUTS) from 2011.

The Board's September 2016 remand requested that the examiner consider and address the significance of the following: (1) the Veteran's Report of Medical History on entrance into service in September 1966, wherein he was noted to suffer from frequent urination; (2) service treatment records which indicate diagnosis and repeat treatment for prostatitis in 1967; (3) the Veteran's competent and credible statements of continuing to suffer from his diagnosed prostate and urination conditions ever since service; (4) a Navaree Family Medicine Center treatment record, which listed diagnoses of BPH and prostatitis under heading of "problem's list, current, major chronic"; (5) a Howard Clinic November 2004 treatment medical record, which noted a diagnosis of scrotal erythema; (6) treatment medical records from 2005 forward indicating on-going prostatitis and BPH; and (7) a Pensacola Urology May 2006 treatment medical record, indicating that the Veteran suffered from several years of dribbling and dysuria.  The November 2016 VA examiner did not provide any explanation as to the significance, if any, of the evidence outlined in (1) to (3); and he did not mention all of the evidence outlined in (5) to (7).  Specifically, the examiner did not mention or discuss any post service evidence prior to 2009.  There has not been substantial compliance with the remand directives, with respect to the Veteran's claim for entitlement to service connection for a prostate condition.  See Stegall, supra.

Further, the November 2016 VA examiner opined that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic prostatitis condition or its residuals at this time.  The examiner noted that no medical opinion could be rendered as no condition was diagnosed, and current reported symptomatology and medical examination was consistent with benign prostate enlargement with LUTS, which was first documented in 2010, and not with prostatitis.  The Board notes that a March 2012 VA treatment record from the urology clinic reflects a diagnosis of acute exacerbation of the patient's chronic prostatitis, and lower urinary tract symptoms with prostate hyperplasia, previously treated with alpha blocker, which the Veteran was not currently taking.  The treatment provider noted that there was a fairly large right nephrolithiasis with residual fragments.  The examiner does not appear to have considered the March 2012 VA treatment record from the urology clinic, which reflects a diagnosis of acute exacerbation of the patient's chronic prostatitis.  Nor does it appear that the examiner considered the other post-service treatment records, which reflect treatment of chronic prostatitis.  The examiner also did not explain why the post-service treatment records, which reflect a diagnosis of chronic prostatitis, were not evidence of a current diagnosis of prostatitis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, the Board finds that a new examination with a different examiner if possible is warranted to determine the nature and etiology of the Veteran's prostate condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination with a different examiner, if feasible, to ascertain the nature and etiology of the Veteran's prostate condition.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. identify any and all prostate conditions that the Veteran has had at any time since he filed his claim in 2009 even if resolved since then, based upon the examination and review of the record.

If the examiner finds that the Veteran does not have a current prostate condition, to include prostatitis, the examiner should explain the significance of the post-service treatment records, which reflect diagnoses and treatment of chronic prostatitis, and why such records are not sufficient to establish a current diagnosis of prostatitis.

b. whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed prostate condition manifested during service, or is otherwise causally or etiologically related to service.

The examiner must address the significance of the following:

i. the Veteran's Report of Medical History on entrance into service in September 1966, wherein he was noted to suffer from frequent urination;

ii. service treatment records, which indicate diagnosis and recurrent treatment for prostatitis in 1967;

iii. the Veteran's competent statements of ongoing prostate and urinary symptomatology since service.  See May 2010 statement and August 2016 Appellate Brief;

iv. a Navaree Family Medicine Center treatment record, which listed diagnoses of BPH and prostatitis under heading of "problem's list, current, major chronic."  Note, for the purposes of  this opinion, the Board will concede that this record was completed in or near 1998, as the physician completing the report noted that the Veteran's mother had turned 70 years old in 1998;

v. a Howard Clinic November 2004 treatment medical record, this noted a diagnosis of scrotal erythema;

vi. treatment medical records from 2005 forward indicating on-going prostatitis and BPH;

vii. a Pensacola Urology May 2006 treatment medical record, indicating that the Veteran suffered from several years of dribbling and dysuria;

viii. a March 2012 VA treatment record from the urology clinic, which reflects a diagnosis of acute exacerbation of the patient's chronic prostatitis.

In rendering the opinion, the examiner should consider the Veteran's statements regarding his symptoms to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Readjudicate the issue on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


